NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       DEC 22 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 CHRISTINA NATALIA KURNIAWAN,                      No. 13-74105

              Petitioner,                          Agency No. A088-486-473

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                            Submitted December 14, 2016**

Before:        WALLACE, LEAVY, and FISHER, Circuit Judges.

         Christina Natalia Kurniawan, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that the incidents of

harm Kurniawan experienced in Indonesia, even considered cumulatively, did not

rise to the level of persecution. See id. at 1059-60; Halim v. Holder, 590 F.3d

971, 975-76 (9th Cir. 2009) (applicant who was stripped, spat on, threatened, and

denied medical attention as a child, wrongfully detained by police, and beaten by a

mob did not establish past persecution). Substantial evidence also supports the

agency’s determination that, even under a disfavored group analysis, Kurniawan

failed to demonstrate a sufficient individualized risk of harm to establish a well-

founded fear of future persecution. See Halim, 590 F.3d at 977-79. We reject

Kurniawan’s contention that the agency applied an incorrect legal standard in

analyzing her individual risk of harm. See id. Thus, we deny the petition as to

Kurniawan’s asylum claim.

      Because Kurniawan did not establish eligibility for asylum, she necessarily

failed to establish eligibility for withholding of removal. See Zehatye v. Gonzales,

453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of Kurniawan’s

CAT claim because she failed to show that it is more likely than not that she would


                                          2                                    13-74105
be tortured by or with the consent or acquiescence of the government if returned to

Indonesia. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). The

record does not support Kuniawan’s contentions that the agency failed to

adequately review the evidence. See Najmabadi v. Holder, 597 F.3d 983, 990-91

(9th Cir. 2010). Thus, we deny the petition as to Kurniawan’s CAT claim.

      PETITION FOR REVIEW DENIED.




                                         3                                  13-74105